2:18-cv-02148-CSB-EIL # 21-2   Page 1 of 45                                   E-FILED
                                              Tuesday,
                                                Friday, 09
                                                        05 October, 2018 11:06:28
                                                                             03:47:10 AM
                                                                                       PM
                                                         Clerk, U.S. District Court, ILCD




                        Exhibit 1
                                     a
                     2:18-cv-02148-CSB-EIL # 21-2       Page 2 of 45
                                                                           (J
                                                                                           U.S.     ou., 7·    -~ ,., . _
,c..   .s
                                                                                   ,

                                   UNITED STATES DISTRICT COURT : h.) TL~N, [ii?(RiCT~\Vt
                                                                                           !<'      _,.J      . !_,/ l,QLJPj



                               FOR THE EASTERN DISTRICT OF WISCONSIN ' :/._,._ iJ
                                                                                           ·9.)'1
                                                                                                     ,.iUl 1       o.? :,2 o
                                                                                  .: ··-
                                                                                  •,   1


            VILLAGE OF OCONOMOWOC LAKE and
            the TOWN OF SUMMIT,

                                  Plaintiffs,

            V.

        VOA YTON-HUDSON CORPORATION,
        ~BORGE E. MEYER, Secretary, and the
        kscONSIN DEPARTMENT OF
         NATURAL RESOURCES, VALDUS V.                                  STADTMUELLER
        '1\DAMKUS, Regional Administrator,
        vCAROL BROWNER, Administrator, and the
         U.S. ENVIRONMENTAL PROTECTION
         AGENCY,

                                  Defendants.



                                                   COMPLAINT



                     The Village of Oconomowoc Lake ("Village"), by its attorneys Friebert, Finerty

            & St. John, S.C., and the Town of Summit (the "Town"), by its attorneys, Arenz,

            Molter, Macy & Riffle, S.C., allege and show to the court as follows:

                                        I. JURISDICTION AND VENUE

                     1.    This is an action for declaratory and injunctive relief pursuant to 28 U.S.C.

            §§ 1331, 1361, 2201 and 2202, and 33 U.S.C. § 1365 and 42 U.S.C. § 7604.
                 !
       i, .'\     ),
                         2:18-cv-02148-CSB-EIL # 21-2         Page 3 of 45
 ~--     ,n  ..
          ~ '.,
                                           0                                    Q
-...        ·;,
                         2.     Venue is proper in this district pursuant to 28 U.S.C. § 1391, 33 U.S.C.

                  § 1365(c), and 42 U.S.C. § 7604(c).

                         3.     Prior to commencing the instant action the Plaintiffs gave notice of their

                  intent to do so pursuant to § 304(a)(3) and (b) of the Clean Air Act, 42 U.S.C.

                  § 7604(a)(3) and (b), together with § 505 of the Clean Water Act, 33 U.S.C. 1365.

                                            II. IDENTIFICATION OF PARTIES

                         3.     The Village is a municipal corporation with its principal office located at

                  35328 W. Pabst Road, Oconomowoc, Wisconsin 53066. The Village is duly empowered

                  by the Wisconsin legislature to exercise the powers enumerated in ch. 61, Wis. Stats.,

                  and elsewhere in the Wisconsin Statutes, in furtherance of the protection of the health,

                  safety and welfare of the citizens and residents of the Village, including but not limited

                  to the management and control of the property, highways, streets, navigable waters and

                  groundwater within the Village, and the taking of any action the Village finds necessary,

                  convenient or appropriate in the exercise of those powers to further the protection of the

                  substantial interests of its citizens and residents.

                         4.     The Town is a municipal corporation with its principal office located at

                  2911 North Dousman Road, Oconomowoc, Wisconsin 53066.                 The Town is duly

                  empowered by the Wisconsin legislature to exercise the powers set forth in ch. 60, Wis.

                  Stats., and elsewhere in the Wisconsin Statutes, in furtherance of the protection of the

                  health, safety and welfare of the citizens and residents of the Town, including but not

                  limited to the management and control of the property, highways, streets, navigable

                                                                2
      2:18-cv-02148-CSB-EIL # 21-2         Page 4 of 45
                        0                                       Q
waters and groundwater within the Town, and the taking of any action the Town finds

to be necessary, convenient or appropriate in the exercise of those powers to further the

protection of the substantial interests of its citizens and residents.

          5.   The Dayton-Hudson Corporation ("Dayton Hudson") is, upon information

and belief, a foreign corporation with offices located at 777 Nicollet Mall, Minneapolis,

Minnesota 55402. Dayton Hudson is the owner and operator of its division, Target

Stores.

          6.   George E. Meyer ("Meyer" or the "Secretary"), is the Secretary of the

Wisconsin Department of Natural Resources, and in that capacity he is responsible for

supervising the agency and its employees to attain compliance by the agency and its

officials and employees with the requirements of the Clean Air Act and the Clean Water

Act in the State of Wisconsin.

      7.       The Wisconsin Department of Natural Resources ("WDNR") is an

administrative agency of the State of Wisconsin, organized and existing under the laws

of the State. Among other things the WDNR is responsible for securing compliance with

the requirements of the Clean Air Act and the Clean Water Act in the State of Wisconsin,

under the supervision of the U.S. EPA, to the extent that authority to act under those

Acts has been delegated or assigned to the State of Wisconsin.

      8.       The U.S. Environmental Protection Agency ("U.S. EPA") is an agency of

the United States of America.        Among other things, U.S EPA is responsible for

implementing and overseeing the requirements of the Clean Air Act and the Clean Water

                                              3
     •   q         ·'     2:18-cv-02148-CSB-EIL # 21-2       Page 5 of 45
fl           ,'1
                                           0                                      0
                   Act, including but not limited to carrying out on a timely basis the mandatory and non-

                   discretionary duties imposed upon the agency by those acts or other delegated authorities.

                          9.      Carol Browner ("Browner" or the" Administrator") is the Administrator of

                   U.S. EPA. In her official capacity she is responsible for supervising the actions of the

                   agency and its staff, as well as carrying out the mandatory and non-discretionary duties

                   imposed upon her by the Clean Water Act, the Clean Air Act, and other delegated

                   authorities.

                          10.     Valdus V. Adamkus ("Adamkus" or the "Regional Administrator") is the

                   Regional Administrator for the U.S. EPA, Region V, which includes the State of

                   Wisconsin.     By delegations of authority from the Administrator of U.S. EPA, he is

                   responsible for implementing and securing compliance with the requirements of the Clean

                   Air Act and the Clean Water Act in Region V, including the State of Wisconsin.

                                        ill. FACTS APPLICABLE TO ALL CLAIMS

                          8.      Dayton Hudson is presently in the process of constructing a 1.1 million

                   square foot truck terminal and distribution center (the "Target Distribution Center" or

                   "Distribution Center"). The construction site for the Distribution Center is located at the

                   northwest corner of County Highway B and State Highway 67, within the limits of the

                   City of Oconomowoc in Waukesha County.

                          9.      The Distribution Center is being constructed to serve as a warehouse and

                   distribution center for merchandise sold at Target Stores retail outlets located in

                   Wisconsin, Illinois and Iowa. Upon information and belief, the principal purpose of the

                                                               4
             2:18-cv-02148-CSB-EIL # 21-2        Page 6 of 45
.-,
                              0                                      0
      facility is the servicing of more than 30 retail stores that are planned to be opened in the

      Metropolitan Chicago area during the next two years. An addition to the Distribution

      Center is planned for the near future, which will increase its size to approximately 1.5

      million square feet.

             IO.    The Distribution Center is being constructed on a 100-acre parcel of land,

      and the plans for the Distribution Center include a parking lot and vehicle storage

      facilities sufficient to hold in excess of 1,300 vehicles, including over 600 employee

      vehicles and 700 semi-trailers. Portions of the Distribution Center will be utilized for on-

      site vehicle maintenance and vehicle and equipment cleaning operations. The plans for

      the facility also include a 10,000 gallon above-ground diesel fuel storage tank for the on-

      site fueling of semi-trucks and yard vehicles.

             11.    The site on which the Distribution Center is currently being constructed is

      abutted on the east by 9 private residences that depend upon shallow "sand point"

      groundwater wells to supply drinking water. Additional private residences abut the site

      to the west. The Oconomowoc Corporate Park abuts the site to the south, across County

      Highway B.     The Olympia Resort lies immediately to the north of the site.            An

      elementary school attended by 500 children who utilize or are eligible to utilize bus

      transportation is immediately east of the site, on the northeast comer of the intersection

      of State Highway 67 and County Highway B.

             12.    A number of wetlands exist in close proximity to the site which are

      dependent upon the natural groundwater table in the shallow sand and gravel aquifer that

                                                   5
                 2:18-cv-02148-CSB-EIL # 21-2        Page 7 of 45
     ·'                            0                                      0
r:
          lies approximately 15 feet beneath the site of the Distribution Center. Two large lakes

          are also in close proximity to the facility, Silver Lake being approximately O.4 miles to

          the west southwest and Oconomowoc Lake being approximately 0.7 miles to the east

          northeast. The site is part of a major recharge area for the Niagara Dolomite Aquifer

          that is used for municipal drinking water supplies by municipalities to the east of the site.

                 13.    Upon information and belief, the operation of the Distribution Center at full

          capacity will entail approximately 400 to 500 semi-trucks either arriving at the facility

          with suppliers' merchandise and then leaving, or leaving the facility to deliver

          merchandise to individual Target Stores retail outlets and then returning. The facility will

          operate 20 hours a day, employing 700 "full-time equivalent" employees, in two shifts,

          generating substantially more that 700 employee vehicle trips per day in and out of the

          facility. All of the inbound and outbound semi-trucks are required to use the Hwy. 67

          and Hwy. B intersection.

                 14.    Upon information and belief, the vast majority of trucks transporting

          suppliers' goods to the facility will travel via Interstate Highway 94 ("I-94"), from

          Chicago, through Kenosha, Racine, Milwaukee and Waukesha Counties, and return via

          the same route. The majority of outbound trucks transporting goods to individual Target

          Stores retail outlets will be travelling to the Metropolitan Chicago area and returning to

          the Distribution Center via 1-94, through Waukesha, Milwaukee, Racine and Kenosha

          Counties. The distance from the Illinois-Wisconsin border to the Target Distribution

          Center via 1-94 is approximately 65 miles.

                                                        6
            2:18-cv-02148-CSB-EIL # 21-2        Page 8 of 45
i5
                              D
            15.     In order to secure a$ 775,000 loan/grant from the State of Wisconsin to

     partially defray the cost of constructing the Distribution Center, Dayton Hudson entered

     into a contract which requires it to place offers of employment through the "Job Service"

     division of the Wisconsin Department of Industry, Labor and Human Relations.

            16.     As of approximately July 1, 1993, Job Service had registrations from

     persons seeking employment in positions classified as "warehousing" in the following

     Counties surrounding the location of the Distribution Center, in the following numbers:

     Waukesha County (86); Dodge County (25); Jefferson County (24); Kenosha County

     (136); Milwaukee County (656); Ozaukee County (11); Racine County (298); Washington

     County (14).

            17.     The unemployment rate within Waukesha County is among the lowest in the

     State of Wisconsin and is currently approximately 3 .5 %.

            18.     Due to the contractual obligations of Dayton Hudson, the absence of an

     available labor force in close proximity to the Distribution Center and the demographics

     existing in Southeast Wisconsin, the 700 "full-time equivalent" employees working at the

     Distribution Center will have to travel an average of at least 25 miles to and from work,

     principally from Milwaukee County.        At the present time there is no public mass

     transportation service that services the location of the Distribution Center.

            19.     Construction of the Distribution Center began on or about June 1, 1993, and

     is continuing on a daily basis at the present time.       Such activities include clearing,




                                                  7
                 2:18-cv-02148-CSB-EIL # 21-2       Page 9 of 45
     •'                           0                                      0
r-
          grading, removal of topsoil and excavation of the 100-acre parcel, and the construction

          of footings and walls for the building.


                   IV. FIRST CLAIM FOR RELIEF UNDER THE CLEAN AIR ACT
                                    [Against Dayton Hudson]


                20.    Pursuant to§ 110 of the Clean Air Act, 42 U.S.C. § 74IO(a)(l), the State

          of Wisconsin received authorization from U.S. EPA, the Administrator and the Regional

          Administrator to carry out a State Implementation Plan under which Meyer and the

          WDNR are responsible for issuing air pollution control permits to new sources of air

          pollutants and contaminants, under the supervision of Administrator and the Regional

          Administrator.   The State Implementation Plan consists, in part, of State Statutes

          §§ 144.30 through 144.426, and regulations promulgated by the WDNR, Ch. NR 400,

          et seq., Wis. Admin. Code.

                21.    An integral part of the State Implementation Plan for Wisconsin is the

          individual review and permitting of "stationary sources" of air pollutants and

          contaminants, as that term is defined in§ 144.30(23), Wis. Stats. Pursuant to§ 110(a)(5)

          of the Clean Air Act, 42 U.S.C. § 74IO(a)(5), the State of Wisconsin elected to define

          "Stationary Sources" to include "Indirect Sources," which are further defined by WDNR

          regulations as facilities which may attract sources of pollutants and contaminants such as

          cars and trucks, which are upon information and belief among the principal sources of

          carbon monoxide and nitrogen oxides. Upon approval, the State Implementation Plan


                                                      8
,.,         2:18-cv-02148-CSB-EIL # 21-2        Page 10 of 45
                              (J                                    0
      became a part of the federal program under the Clean Air Act, enforceable pursuant to

      federal law.

             22.     According to an analysis of the air pollution emissions caused by the

      Distribution Center conducted by Tony E. Eggleston, Ph.D., C.E.P., a Vice President

      and National Program Manager of Air Quality Services for Geraghty & Miller, Inc., a

      national environmental engineering consulting firm, the Distribution Center is both a

      "major emitting facility" pursuant to 42 U.S.C. § 7479(1) and a "major source" pursuant

      to § 144.30(16), Wis. Stats., because it will directly and proximately cause the emission

      of more than 250 tons of carbon monoxide (CO) per year and more than 250 tons of

      nitrogen oxides (NOx) per year. A true and correct copy of Dr. Eggleston's analysis is

      appended hereto and incorporated herein by reference as Exhibit B.

            23.      Upon information and belief, nitrogen oxides are an ozone "precursor,"

      which upon interacting with volatile organic compounds (VOCs) and other precursors

      may combine to form ozone.

            24.      Pursuant to § 181 of the Clean Air Act, 42 U.S.C. § 7511, Waukesha

      County as well as Milwaukee, Racine and Kenosha Counties have been determined by

      U.S. EPA, the Administrator and the Regional Administrator to be in "severe" non-

      attainment with the National Ambient Air Quality Standards ("NAAQS") for ozone.

            25.      Pursuant§§ 165 and 172(c)(5) of the Clean Air Act, 42 U.S.C. §§ 7475 and

      7502(c)(5), and § 144.391, Wis. Stats, the construction of a major emitting facility of air

      pollutants and contaminants is prohibited in the absence of a valid permit.

                                                  9
               2:18-cv-02148-CSB-EIL # 21-2           Page 11 of 45
    f,

                                 0                                      0
r
                26.    Upon information and belief, the permits required for a major emitting

         facility under the Clean Air Act, 42 U.S.C. §§ 7475(c) and 7502(c)(5), and the State

         Implementation Plan have not been issued to or obtained by Dayton Hudson, nor has

         Dayton Hudson complied with the requirements of 42 U.S.C. § 7475(a), relating to major

         emitting facilities for which construction has been commenced, or 42 U.S.C.

         § 7475(d)(l), which requires that notice be given to the Administrator regarding a permit

         application for major emitting facilities.

                27.    Pursuant to§ 173 of the Clean Air Act, 42 U.S.C. § 7503, and§ 144.393,

         Wis. Stats., it is illegal to construct a new source of air pollutants and contaminants that

         will either cause or exacerbate a violation or exceedence of one or more NAAQS. By

         causing the emission of more than 250 tons per year of nitrogen oxides the Target

         Distribution Center will, upon information and belief, exacerbate the existing "severe"

         non-attainment with the NAAQS for ozone in Waukesha County and/or Milwaukee,

         Racine and Kenosha Counties.

                28.    As part of the State of Wisconsin's approved plan for monitoring

         compliance with the NAAQS for carbon monoxide, the WDNR operates a continuous air

         monitoring station in Waukesha County. Upon information and belief, the second highest

         8-hour average concentration of carbon monoxide measured at that air monitoring station

         from June, 1992 through June, 1993, was 3.8 ppm. According to analyses performed

         by the WDNR, the Distribution Center itself will cause a 7.6 ppm increase in the

         maximum 8-hour average concentration of carbon monoxide. The NAAQS for the 8-hour

                                                       10
            2:18-cv-02148-CSB-EIL # 21-2        Page 12 of 45
r,
                             0                                       0
     average concentration of carbon monoxide, not to be exceeded more than once per year,

     is 9.0 ppm.

            29.     Neither Dayton Hudson nor WDNR have performed any on-site monitoring

     of pollutant or contaminant concentrations to establish existing background conditions.

            30.     According to analyses performed by Frank A. Jones, Ph.D., a Principal

     Toxicologist for Geraghty & Miller, the heavy diesel truck traffic associated with the

     facility will discharge particulates and diesel exhaust in such concentrations that, using

     the toxicity factors established and approved by U.S. EPA for the components of the

     diesel exhaust, the facility may create a human health risk greater than 2 x lo-4.

            31.     Upon information and belief, numerous and readily available alternative

     locations and other alternatives exist for the construction and operation of the Distribution

     Center, which would drastically reduce the emission of pollutants and contaminants

     attributable to the facility and would substantially limit the exacerbation of the severe non-

     attainment with the NAAQS for ozone in Waukesha, Milwaukee, Racine and Kenosha

     Counties.     Upon further information and belief, one such alternative location is an

     industrial park operated under the auspices of the State of Wisconsin and Wisconsin

     Electric Power Company ("WEPCO"), a public utility, commonly referred to as Wispark,

     located in Pleasant Prairie, Wisconsin, less than 10 miles away from a corporate office

     of Dayton Hudson.




                                                  11
       2:18-cv-02148-CSB-EIL # 21-2          Page 13 of 45
                         0                                      0
       32.      Upon information and belief, such alternatives are known to Dayton Hudson

and were known to Dayton Hudson at the time it commenced construction of the

Distribution Center.

       33.      By engaging in the construction of a major emitting facility without a valid

permit and by constructing a facility that will exacerbate an existing severe non-attainment

of the NAAQS for ozone in Waukesha and Milwaukee Counties, Dayton Hudson is

engaged in ongoing, separate violations of the Clean Air Act, with each day of each

continuing violation constituting a separate offense punishable under§ l 13(b) of the Clean

Air Act, 42 U.S.C. § 7413(b), and enforceable under § 304(a)(3), 42 U.S.C.

§ 7604(a)(3).

       34.      Upon information and belief, the ongoing separate violations of the Clean

Air Act by Dayton Hudson will continue unless and until they are enjoined.


     V. SECOND CLAIM FOR RELIEF UNDER THE CLEAN WATER ACT
                      [Against Dayton Hudson]

       35.      All of the foregoing allegations   are incorporated herein by reference as

though more fully set forth at length, except to the extent that they are inconsistent with

the allegations that follow, in which case they are alleged in the alternative.

       36.      The construction activities Dayton Hudson is currently engaged in include

clearing, grading and excavation involving the disturbance of approximately 100 acres,

substantially more than five (5) acres of total land area, and Dayton Hudson is presently

engaged in ongoing "industrial activity" as defined in 40 C.F.R. § 122.26(a)(l4).

                                              12
      2:18-cv-02148-CSB-EIL # 21-2        Page 14 of 45
                        0                                     0
       37.   Upon information and belief, Dayton Hudson has failed to apply for and

obtain a National Pollution Discharge Elimination System (NPDES) permit pursuant to

the Clean Water Act authorizing it to commence construction activity involving the

disturbance of five (5) or more acres of total land area.

      38.    As reflected in the facts reported in by Exhibit C, attached hereto and

incorporated herein by reference, due to inadequate controls and its failure to implement

best management practices, the ongoing construction of the Distribution Center by Dayton

Hudson has already resulted in, and upon information and belief will in the future result

in substantial discharges of stormwater, soil and sediment off of the property and into

drainage ways and channels that flow into waters of the United States.

      39.    The continuing construction of the Distribution Center and any associated

stormwater discharges without the required NPDES permit constitutes separate,

continuing violations of the Clean Water Act effluent standards and limitations under 33

U.S.C. §§ 1311, 1342 and 1365(a)(l) and (f), and 40 C.F.R. §§ 122.21(c)(l),

122.26(a)(l)(ii), (b)(l4)(x) and (c)(l), with each day of continued violation of each

standard and limitation constituting a separate offense.

      40.    Upon information and belief, Dayton Hudson will continue to engage in

repeated violations of the standards and limitations identified in the preceding paragraph

until it is otherwise enjoined from doing so.

      41.    On information and belief, portions of the Distribution Center will also be

utilized for vehicle maintenance, equipment cleaning and on-site fueling operations which

                                            13
       2:18-cv-02148-CSB-EIL # 21-2       Page 15 of 45
                        0                                     0
constitutes "industrial activity" as that term is used in 40 C.F.R. §§ 122.26(b)(l4)(viii)

and (xi).

       42.    On information and belief, Dayton Hudson has failed to apply for a NPDES

permit for operation of the Distribution Center not less than 180 days before commencing

industrial activity and is currently engaged in ongoing, separate violations of the Clean

Water Act, 33 U.S.C. § 1311, 1342 and 1365(a)(l) and (f), and 40 C.F.R. §§ 122.21(a)

and (c)(l), 122.26(a)(l)(ii), (b)(l4)(viii) and (c)(l), with each day of each violation

constituting a separate offense.

       43.    Upon information and belief, Dayton Hudson's ongoing violations of the

Clean Water Act identified in the preceding paragraph will continue until otherwise

enjoined.

       44.   Pursuant to 33 U.S.C. § 1342 and 40 C.F.R. Part, the State of Wisconsin

applied for and received authorization from U.S. EPA, the Administrator and the

Regional Administrator to implement most portions of the federal program for issuing

NPDES permits under the Clean Water Act.            As part of such authorization, the

Administrator approved the following definition of covered waters under the Act, set

forth at NR 200.02(10), Wis. Admin. Code:

             "Waters of the state" means those portions of Lake Michigan
             and Lake Superior within the boundaries of Wisconsin, all
             lakes , bays, rivers, streams, springs, ponds, wells,
             impounding reservoirs, marshes, water courses, drainage
             systems and other surface or groundwater, natural or
             artificial, public or private within the state or under its


                                           14
           2:18-cv-02148-CSB-EIL # 21-2        Page 16 of 45
.'                           0                                     0
                  jurisdiction, except those waters which are entirely confined
                  and retained upon the property of a person.

     Upon information and belief, upon the Administrator's approval of the State program for

     issuing NPDES permits, the foregoing definition was incorporated into and became a part

     of the federal program, enforceable under the Federal Clean Water Act.

           45.    A significant feature of the design for the Distribution Center being

     constructed by Dayton Hudson is the collection of all of the stormwater run-off from all

     of the impervious areas of the facility, including roofs, parking areas, cleaning and

     equipment maintenance areas, and on-site fueling areas, and the discharge of the run-off

     through pipes and other channelized conveyances into a 6-acre retention pond, where it

     will be intentionally discharged to the groundwater system.

           46.    According to the design plans for the facility, the bottom of the retention

     pond for the stormwater run-off will be three feet or less above the natural groundwater

     table existing in the shallow sand and gravel aquifer at the site.

           47.    Attached hereto and incorporated herein by reference as Exhibit D is a true

     and correct copy of a publication entitled URBAN STORM RUNOFF: How Polluted ls

     It?, authored by Ms. Carolyn Johnson, a UW-Extension Urban Water Quality Specialist,

     discussing the ramifications of sampling data gathered by Mr. Roger Bannerman, an

     employee of the Wisconsin Department of Natural Resources, and published jointly by

     the UW-Extension and Wisconsin Department of Natural Resources in December, 1992.




                                                 15
      2:18-cv-02148-CSB-EIL # 21-2       Page 17 of 45
                        0                                     0
       48.    Upon information and belief, and based on the reported results of data

collected by Mr. Bannerman, the stormwater run-off that is intended to be discharged to

the retention pond and then intentionally discharged to the sand and gravel aquifer will

be contaminated with toxic pollutants and contaminants listed pursuant to § 307 of the

Clean Water Act, 33 U.S.C. § 1307(a)(l), in concentrations that create an unreasonable

cancer risk for human beings and are harmful to aquatic life.

      49.    Upon further information and belief, and based on the reported data

collected by Mr. Bannerman and others, the stormwater run-off that will be intentionally

discharged to the retention pond will be contaminated with high lead, a toxic metal listed

pursuant to § 307 of the Clean Water Act, 33 U.S.C. § 1307, in concentrations that

create a substantial and unreasonable risk to human health and aquatic life.

      50.    Upon information and belief, the contaminated stormwater in the retention

pond will migrate out of the pond, into the groundwater in the shallow sand and gravel

aquifer, and will be expressed and discharged into nearby wetlands and surface waters

that are waters of the United States.

      51.    The shallow sand and gravel aquifer into which the contaminated stormwater

run-off will be discharged is the same aquifer that is used by residents for obtaining

drinking water from shallow "sand point" wells, including but not limited to those within

less than 1000 feet from the facility; and, upon information and belief, the contaminants

and pollutants from the contaminated stormwater run-off will migrate to and contaminate

such wells, creating unreasonable risks to such persons' physical health.

                                           16
            2:18-cv-02148-CSB-EIL # 21-2          Page 18 of 45
'•                           0                                      0
            52.    Upon information and belief, the discharge of the contaminated stormwater

     run-off into the retention pond and the groundwater, and its expression and discharge to

     the nearby wetlands and other surface waters, will constitute a prohibited discharge of

     toxic and carcinogenic pollutants under§ 307 of the Clean Water Act, 33 U.S.C. § 1307,

     for which Dayton Hudson has neither applied nor obtained a permit.

           53.    As a result of the foregoing, Dayton Hudson is engaged in industrial

     activity, without the necessary permits, which will create an illegal discharge of

     pollutants, in violation of§ 30l(a) of the Clean Water Act, 33 U.S.C. § 1311(a).

                               VI. TIIlRD CLAIM FOR RELIEF
                                   [Against Meyer and WDNR]

           54.    All of the foregoing allegations are incorporated herein by reference as

     though more fully set forth at length, except to the extent that they are inconsistent with

     the allegations that follow, in which case they are alleged in the alternative.

           55.    Pursuant to the Clean Air Act, 42 U.S.C. §§ 7401, et seq., U.S. EPA is

     charged with setting primary and secondary air quality standards for certain pollutants in

     order to protect the public health and welfare.

           56.    The Clean Air Act provides that states are responsible for preparing their

     own implementation plans for achieving NAAQS. Following U.S. EPA approval of a

     state implementation plan (SIP), the requirement and commitment of the SIP are binding

     as a matter of federal law upon the State.




                                                  17
.   ..         2:18-cv-02148-CSB-EIL # 21-2
                                  0
                                                   Page 19 of 45
                                                                        0
                  57.   The State of Wisconsin's SIP was originally approved by U.S. EPA on May

         31, 1972. Since that time the Secretary and WDNR have had a mandatory and non-

         discretionary duty to comply with the SIP, as it was originally approved and subsequently

         amended.

                  58.   The Clean Air Act has been amended to include more stringent requirements

         for those geographic areas that had failed to meet federal standards ("non-attainment

         areas"). Pursuant to those amendments, the U.S. EPA has designated six Counties in

         Southeastern Wisconsin as a "severe" non-attainment area with respect to the NAAQS for

         ozone.     Among the Counties so designated are Waukesha, Milwaukee, Racine and

         Kenosha Counties.

                  59.   An integral part of the Wisconsin SIP and the State's strategy for attaining

         and maintaining compliance with the NAAQS is the State's election to implement a

         permit program for "indirect sources" of air pollutants and contaminants, pursuant to

         which all persons proposing to construct or operate a new indirect source with more than

         1000 vehicle parking spaces must obtain a permit from WDNR. If the permit is for a

         "major source" under§ 144.30(16), Wis. Stats., or a "major emitting facility" under 42

         U.S.C. § 7479(1), the Secretary and WDNR have a mandatory and non-discretionary

         duty to submit the permit to the Regional Administrator for review and approval.

                  60.   On March 15, 1993, Dayton Hudson formally submitted a permit application

         to WDNR for an indirect source permit under NR 406.06(a)(l), Wis. Admin. Code. On

         May 19, 1993, WDNR issued a permit authorizing Dayton Hudson to construct the

                                                     18
       2:18-cv-02148-CSB-EIL # 21-2         Page 20 of 45
                          0                                      0
Distribution Center as a "minor source" of air pollutants and contaminants without

submitting the permit application to the Regional Administrator.

      61.       Upon information and belief, due to political pressure and haste, which

precluded WDNR from conducting a thorough review of the emissions from the

Distribution Center, WDNR erroneously concluded that the facility was a "minor" rather

than a "major" source of carbon monoxide. Upon further information and belief, neither

Meyer nor WDNR made any estimate whatsoever of the number of tons of nitrogen oxide

emitted by the Distribution Center on an annual basis.

      62.       Due to their erroneous conclusion that the Distribution Center was a "minor
      II
source of air pollutants and contaminants, the Secretary and WDNR are engaged in a

continuing violation of the Wisconsin SIP and the Clean Air Act by having granted an air
                                                   II             II
pollution control permit to Dayton Hudson as a minor source of air pollutants and by

having issued a permit for a new source of air pollutants and contaminants that will cause

or exacerbate a violation of the NAAQS for ozone in a "severe" non-attainment area,

without having submitted the permit to the Regional Administrator for review, comment

and approval.

      63.       Upon information and belief, in issuing a permit for a major emitting source

of ozone precursors in a severe non-attainment area for ozone, without evaluating

alternatives to reduce the emissions to the lowest achievable emissions rate or requiring

an offset for the increase in emissions, Meyer and WDNR have and are continuing to

violate their clear and non-discretionary duties under 42 U.S.C. §§ 7502 and 7503.

                                              19
      2:18-cv-02148-CSB-EIL # 21-2        Page 21 of 45
                        0                                        0
       64.    Upon information and belief, and as suggested by a memo between the

Director of the WDNR Air Management Bureau and his staff, a true and correct copy of

which is appended hereto as Exhibit A, the failure of Meyer and WDNR to carry out

their clear and non-discretionary duties under the Clean Air Act is a direct and proximate

result of political pressures brought to bear upon Meyer and WDNR to expedited the

issuance of an air pollution control permit without having first complied with the

mandatory requirements of the Clean Air Act and the Wisconsin SIP.

       65.    Pursuant to§§ 402(b) and (p) of the Clean Water Act, 33 U.S.C. § I342(b)

and (p), as well as 40 C.F.R. §§ 123.25(a)(9) and I23.62(e), the WDNR and its

Secretary, Meyer, have had a continuing mandatory and non-discretionary duty to

promulgate regulations and propose revisions to the State NPDES program to maintain

consistency with the federal NPDES program.

       66.   The WDNR and Meyer have failed to obtain the necessary authority to

implement a State program consistent with the requirements of§§ 402(b) and (p) of the

Clean Water Act, 33 U.S.C. § I342(b) and (p), as well as 40 C.F.R. §§ 122.26,

123.25(a)(9) and I23.62(e), within the time specified for them to so, and they are both

engaged in a ongoing violation of the applicable regulations and their mandatory, non-

discretionary duties under the cited statutes and regulations.

      67.    Upon information and belief, as a direct and proximate result of the failure

by WDNR and Meyer to secure the necessary authority and promulgate the regulations

necessary to implement the requirements of§ 402 of the Clean Water Act, 33 U.S.C.

                                            20
      2:18-cv-02148-CSB-EIL # 21-2        Page 22 of 45
                       0                                      0
§ 1342(b) and (p), as well as 40 C.F.R. §§ 122.26, 123.25(a)(9) and 123.62(e), they

cannot consider or issue the necessary NPDES permits required for the Distribution

Center, and they are allowing the Distribution Center to be constructed in violation of the

Clean Water Act.

       68.    Due to the failure ofWDNR and Meyer to comply with their mandatory and

non-discretionary duties in a timely manner, the only appropriate or legally authorized

permitting authorities for the NPDES permit required by the Distribution Center is the

Administrator, the Regional Administrator and U.S. EPA.

       69.    Upon information and belief, the failure of WDNR and Meyer to carry out

the non-discretionary duties impressed upon them under the federal statutes and

regulations, will continue unless and until they are enjoined to comply with the Clean Air

Act and the Clean Water Act.

                         VIl. FOURTH CLAIM FOR RELIEF
                      [Against Browner, Adamkus and U.S. EPA]

      70.    All of the foregoing allegations are incorporated herein by reference as

though more fully set forth at length, except to the extent that they are inconsistent with

the allegations that follow, in which case they are alleged in the alternative.

      71.    Pursuant to § 166 of the Clean Air Act, 42 U.S.C. § 7476, the

Administrator and the Regional Administrator have a mandatory and non-discretionary

duty to take such measures as may be necessary to prevent the construction of a new

major emitting facility which does not conform to the requirements of§§ 160 through 169



                                            21
      2:18-cv-02148-CSB-EIL # 21-2        Page 23 of 45
                       0                                     0
of the Clean Air Act, 42 U.S.C. §§ 7470 through 7479; and, as previously alleged, the

Distribution Center is, upon information and belief, a major emitting facility that is

currently being constructed in violation of those requirements.

      72.    In failing to prevent the construction of the Distribution Center, the

Administrator and the Regional Administrator are failing to carry out their mandatory

duties under§ 166 of the Clean Air Act, 42 U.S.C. § 7476, and upon information and

belief, they will continue to fail to carry out their mandatory duties unless otherwise

ordered to do so.

      73.    Under§ 309 of the Clean Air Act, 42 U.S.C. § 7609, U.S. EPA, by and

through the Administrator and Regional Administrator, have a mandatory and non-

discretionary duty to review and comment in writing on the environmental impacts

resulting from the issuance of any permit under the Clean Air Act, including a permit for

the construction of a major emitting facility such as the Distribution Center.

      74.    Upon information and belief, U.S. EPA has not reviewed or commented

upon the environmental impact of the permit issued to Dayton Hudson by WDNR for

construction of the Distribution Center, and in so doing have failed and are continuing

to fail to carry out their mandatory and non-discretionary duties under § 309 of the Clean

Air Act, 42 U.S.C. § 7609.

      75.    Pursuant to § 166 of the Clean Air Act, 42 U.S.C. § 7476, the

Administrator has had a continuing mandatory and non-discretionary duty to promulgate

standards and specific numeric increments for increases in the ambient air concentration

                                           22
      2:18-cv-02148-CSB-EIL # 21-2        Page 24 of 45
                        0                                     Q
of carbon monoxide to prevent the significant deterioration of the quality of air and

prevent the exceedence of the NAAQS for carbon monoxide.

      76.      Upon information and belief, the Administrator has failed to promulgate the

standards for carbon monoxide required by § 166 of the Clean Air Act, 42 U.S.C.

§ 7476, by the applicable deadline, and is engaged in an ongoing failure to comply with

the specific mandatory duties imposed upon the Administrator pursuant to 42 U.S.C.

§ 7476.

      77.      Upon information and belief, and according to the findings of the WDNR,

as a direct and proximate result of the construction and operation of the Distribution

Center any additional significant commercial or industrial developments in the vicinity

of the Distribution Center will be legally precluded due to the likelihood that the NAAQS

for carbon monoxide will be exceeded.

      78.      In the alternative, upon further information and belief, Meyer and WDNR

do not have adequate legal authority to prevent the cumulative effects of further

incremental industrial and commercial development with less than 1000 parking spaces

each, and as a consequence of their allowing the Distribution Center to be constructed,

the applicable NAAQS for carbon monoxide in the vicinity of the Distribution Center will

be exceeded.

      79.      Upon information and belief, as a direct and proximate failure of the

Administrator's failure to promulgate the standards required by § 166 of the Clean Air

Act, 42 U.S.C. § 7476, Meyer and the WDNR are allowing Dayton Hudson to construct

                                            23
       2:18-cv-02148-CSB-EIL # 21-2         Page 25 of 45
                        0                                     Q
the· Distribution Center, notwithstanding the fact that, according to WDNR's estimates,

the facility will increase the maximum .8-hour average concentration of carbon monoxide

by approximately 800%, from 1.1 ppm to 8. 7 ppm, only 0.3 ppm less than the applicable

NAAQS promulgated by the Administrator, and thereby consume more than 96% of the

available clean air increment for carbon monoxide in the vicinity of the Distribution

Center.

                           vm. DEMAND FOR JUDGMENT
       WHEREFORE, the Village and the Town demand judgment as follows:

       (a)    Declaring that Dayton Hudson is in violation of the Clean Air Act and the

Clean Water Act and injunctive relief requiring Dayton Hudson to cease construction

activities until it is in con1pliance with these Acts.

       (b)    Assessing daily penalties against Dayton Hudson for each day of each

separate violation of the Clean Air Act and the Clean Water Act committed by Dayton

Hudson, in an amount to be determined by the Court;

       (c)    Declaring that the WDNR and its Secretary are in violation of Clean Air

Act and Clean Water Act, having failed to carry out their mandatory duties, and enjoining

WDNR and its Secretary to comply with their legal obligations;

       (d)    Declaring the Administrator, Regional Administrator and U.S. EPA have

failed to carry out their respective mandatory obligations under the Clean Air Act and the

Clean Water Act, and enjoining them to carry out their mandatory duties;



                                             24
      2:18-cv-02148-CSB-EIL # 21-2       Page 26 of 45
                       0                                     Q
      (e)    Awarding the Plaintiffs their actual and reasonable attorneys fees and costs;

and

      (f)    Granting the Plaintiffs such other relief as the court deems just and

appropriate under the facts and the law as determined by the Court.

      Dated at Milwaukee, Wisconsin ~ d a y of July, 1993.

                                         FRIEBERT, FINERTY & ST. JOHN, S.C.
                                            William S. Roush, Jr.
                                            State Bar No. 1001662
                                            Ted A. Warpinski
                                            State     No      812


                                         By:f:::k~~~~::::_,.cz.~~~~-
                                             Williarn S. Roush, Jr.
                                         Attorneys for Plaintiff
                                         Village of Oconomowoc Lake
P.O. ADDRESS:
Two Plaza East - Suite 1250
330 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
(414) 271-0130
                                         ARENZ, MOLTER, MACY & RIFFLE, S.C.
                                          H. Stanley Riffle
                                          State Bar No. 1012704




                                         Attorneys for Plaintiff
                                         Town of Summit
P.O. ADDRESS:
720 N. East Avenue
Post Office Box 1348
Waukesha, WI 53187
(414) 548-1340


                                           25
           2:18-cv-02148-CSB-EIL # 21-2
                        0
                                          Page 27 of 45
                                                          0

From:    DNRVAX: :THEILD       "Don Theiler, AM/10, 608 266-060311 15-APR· 1993 10:59: 12.26
To:      WIBLEL, DNRSE::KLASSW
CC:
Subj:    This looks Like a Looming probleml
From:    DNRVAX::PATTER       "RALPH PATTERSON·AM/3 7·754611 15-APR-1993 10:14:16.75
To:      DNRVAX::THEILD
CC:      PATTER
Subj:    RE: Target Distribution
Target received a conditional use permit from the Oconamowoc Ctty
Cou,cil ~ast night. our permit is the only permit they need to
c~Lete construction.
Representatives from the Target corporate office are meeting with
us and DOO tcxnorrow on the permit. These people are flying in
from the Twin Cities.
Mike Scott and I have a real concern regarding how the envirounental
assessment was handled by district in this project. If you can
believe this, the environnental assessment states that this project
will "cause a significant increase in grou,d level ozone.
 lndi rect sources are Type II actions Lrder NR 150. El S
are required for "major actions". The district said that no EIS is
required, although a justification was not given. I would speculate,
and Mike Scott does not disagree with this speculation, that if we are
brought to court on this that we may be forced into completing
an EIS which would delay the permit. Target wants to dig dirt
on May 1. This would not make Governor Tharl'*5on look very good.

Regarding DOO and Trunzo. I briefed Lyman Tuesday-on what happened.
DOO is writing a letter for the Governor which addresses a l"IU'li>er of
concerns the Town of Sunnit people have regarding ·the permit. I am
not sure why they are writing the Letter, but they are.
This will probably be an exciting permit, even more exciting than
now.
 Ralph
               2:18-cv-02148-CSB-EIL # 21-2         Page 28 of 45
'   .
    '
                                0                                        0
        STATE OF CAt-1       t=:o Jr. rAJ/ fl       )
                                                    ) ss.
         Co Nm A      Cosw       COUNTY             )

               Tony E. Eggleston, Ph.D., C.E.P., being first duly sworn on oath deposes and states as

        follows:



               1.     I am a Vice President and the National Program Manager of Air Quality Services

        for Geraghty & Miller, Inc., a national environmental engineering consulting firm. Attached

        hereto and incorporated herein by reference as Exhibit A is my curricula vitae.

               2.     Geraghty & Miller and I were retained by the Village of Oconomowoc Lake and

        the Town of Summit to review the emission of air pollutants and contaminants associated with

        the construction and operation of the Target Distribution Center that is currently being

        constructed by the Dayton Hudson Corporation at the northwest quadrant of the intersection of

        State Hwy. 67 and County Hwy. B, in the City of Oconomowoc, Waukesha County, State of

        Wisconsin.

               3.     As part of the services rendered to the Village and the Town, my staff and I

        conducted a professional review and critique of calculations made by the Wisconsin Department

        of Natural Resources to make a determination whether the Target Distribution Center was a

        major emitting source of air pollutants under the Federal Clean Air Act and the Wisconsin State

        Implementation Plan. Attached hereto as Exhibit B is a true and correct copy of the analysis

        of the Wisconsin Department of Natural Resources.




                                          GERAGHTY c'-'f' M1LLER. INC.
        2:18-cv-02148-CSB-EIL # 21-2                 Page 29 of 45
                               0                                        0
          4.      Attached hereto as Exhibit C is a copy of my report, setting forth my conclusions

to a reasonable degree of professional and scientific certainty on the estimated annual emissions

of carbon monoxide (CO) and nitrogen oxides (NOJ, associated with the Target Distribution

Center.

          5.      Based on the analysis in my report, the conclusion of the Wisconsin Department

of Natural Resources regarding the annual emissions of carbon monoxide associated with the

Target Distribution Center is inaccurate. My professional opinion as to a correct analysis of the

annual emission of air pollutants associated with the facility, using realistic but nonetheless

conservative assumptions tending to understate the actual total emissions, indicated that the

facility will cause the emission of at least 260 tons of carbon monoxide per year and at least 300

tons of nitrogen oxides per year.

          6.      Based on the analysis set forth in my report, it is my opinion to a reasonable

degree of professional and scientific certainty that the Target Distribution Center is a major

emitting facility for both carbon monoxide and nitrogen oxides, within the meaning of the

Federal Clean Air Act and the Wisconsin State of Implementation Plan.
                                                               d
          Dated at    ~l!/ff,t'.:i.Jp,   4t'-u=en.Nt8, this d3 - day of July, 1993.




Notary Public, State of.-'-.LU~~. .~
My Commission: fr 9 1Hf t>:30


/lmc
target/affidavi.doc




                                           GERAGHTY & MILLER. INC.
      2:18-cv-02148-CSB-EIL # 21-2
                        0
----------------------•r-
                                             Page 30 of 45
                                                                  0                           ,.,
 TONYE. EGGLESTON, Ph.D.                                                                    AV

 Vice President
 Air Quality Program Manager


 CREDENTIAI.S/REGISTRATION
     B.S. Microbiology, University of North Carolina
     M.B.A., California Western University
     Ph.D., Business Administration, California Western University
     Certified Environmental Professional (#03245)
     Registered Environmental Assessor (#03084)

 PROFESSIONAL AFFILIATIONS
      Air and Waste Management Association
      National Association of Environmental Professionals
      American Industrial Hygiene Association
      Source Evaluation Society (Past President, Board of Directors)

 FIELDS OF SPECIALIZATION
            Program Management
            Permitting and Regulatory Compliance
            Multi-Media Environmental Audits
            Emission Inventories
            Source Emission Testing and Monitoring
            Air Quality Monitoring           .
            Continuous Emission Monitoring System Design and Specification

 EXPERIENCE SUMMARY
        Dr. Eggleston has twenty years of experience covering most aspects of environmental
 evaluation and permitting, as well as extensive experience in project and program management.
 Dr. Eggleston has performed various types of environmental evaluation and testing programs,
 including:

        •      Regulatory compliance audits;
        •      multi-media environmental audits;
        •      source emission testing and monitoring; and
        •      air quality (indoor and ambient) monitoring.

         Dr. Eggleston is a recognized authority in the area of emissions assessment, and has
 made numerous presentations and published authoritative documents in this area. He has
 managed and participated in major multi-media environmental assessments, including a study of
 all waste streams (air, liquid, and solid) from over 150 processes selected to represent the entire
 population of U.S. combustion sources. During this and similar programs, he gained additional
 experience understanding of the role of environmental chemistry in the assessment of
 environmental problems.

                                                                           EXHIBIT
                                                                      Eggleston Aff't.
                                                                     . Exhibit A
                               GERAGHTY & MILLER. INC.
       2:18-cv-02148-CSB-EIL # 21-2         Page 31 of 45
                        0
----------------------------:lllf-
                                                                 0                           .AW
                                                                       TONY E. EGGL~N/2


         During his career, Dr. Eggleston has been involved in many regulatory related activities,
  including determination of applicability of international, federal, state, and local regulations.
  He has assisted numerous clients in areas ranging from obtaining permits to responding to
  regulatory actions, and has provided testimony as an expert witness. He has also been
  responsible for the preparation of technical responses to support changes to various proposed
  environmental regulations.

         Prior to joining Geraghty & Miller, Inc., Dr. Eggleston was employed by various
  environmental consulting firms, including positions as the Air Quality Principal for Law
  Environmental, Inc., as an Associate at Kilkelly Environmental Associates, and as Manager of
  Field Operations for the Environmental Engineering Division of TRW, Inc. He also was the
  Supervisor, Environmental Measurement for Owens Corning Fiberglas, Inc. Dr. Eggleston
  served as a Captain in the U.S. Air Force from 1964-1968.

  SELECTED PUBLICATIONS AND PRESENTATIONS
  Eggleston, T.E. and J.D. Miller. Air Monitoring Should Be Considered As Part Of An Overall .
         Remediation Strategy." Hazardous Waste Strategies Update, Environmental Law Series,
         Volume 3, November 4. Shepard's/McGraw-Hill, Inc., Colorado Springs, Colorado,
         June, 1992.
  Eggleston, T.E. Development and Use of a Real-Time Remote Air Monitoring System for
         Hazardous Waste Remediation Projects. Presented at Haztech International '92, Second
         Annual Exhibition & Conference, San Juan, Puerto Rico. October 1992
  Eggleston, T.E. The Role of Environmental Services in Management Decisions. Presented at
         the Environmental Seminar, Soviet Executive Program, George Washington University.
         Washington, DC. June 1991.
  Eggleston, T.E. and W.C. Gray, Jr. Continuous Emission Monitoring Guidelines Update.
         Electric Power Research Institute CS 5998. Palo Alto, CA. September 1988.
  Eggleston, T.E., et al Improved Specifications for Continuous Emission Monitoring. Published
         in "Continuous Emission Monitoring Systems for Power Plants: The State-of-the-Art."
         American Society of Mechanical Engineers, E.C. - Vol. 1. New York, NY. September
         1988.
  Eggleston, T.E. PM-10 Source Emission Measurements:              Their Relationship to the
         Development of Emission Factors and Other Implementation Issues. Presented at the Air
         Pollution Control Association/Environmental Protection Agency specialty conference on
         "PM-10: Implementation of Standards," San Francisco, CA. February 1988.
  Eggelston, T.E. and R.D. McRanie. Alternative Approaches to Quality Assurance for
         Continuous Emission Measurements. Presented at the Emission Monitoring Symposium,
         Louisiana Section, Air Pollution Control Association and Louisiana Department of
         Natural Resources, Baton Rouge, Louisiana. April 1983.

  EgglestonOl 1593.cv




                                GERAGHTY & MILLER. INC
~ PERMIT REVIEW CALCULATION SHEET                                                                                               Department of Natural Resources

                                                              CS·                                               ~ ----
Fonn' 4500-89' Rev.2:18-cv-02148-CSB-EIL
                    1-91                 # 21-2                                     Page 32 of 45
 I     •    ~



                                                                                                                    I  or                             I
            ..                                                                          Made By:     _/11_£_)~___..;_·P._.i>_D_~- - -
                 fv1Ajof'.../ '1"11N{)TI.,. .$i>'Jltc.£       !)£1~, .                  Discussed With & Checked By:

 Re:             1MJ;;€T          b1;rf'..1bvT1h'•( CTP.. -         0C()A.Jb!Y/6;J0C.                                                     Date: _ _ _ _ __
                                                                                        Approved:_ _ _ _ _ _ _ __                         Date: _ _ _ _ __

 Permit#:
            ---------------                                                                                                               Date: _ _ _ __




                                                                                                                    fJ; 1 . .     ::    53    WN.S




                                                                                               :::




                                                                                                         /=s
                                              !:>3 T oNS/ + /lot                 ToN5/
                                                                                                   ::, / 2Z.D T ~                  '\


                                               -'.1L      I
                                                 IO"PU


 Footnotes/References:
                                                                                                                        003934
                                                                                    EXHIBIT
                                                                              Eggleston Aff't.
                                                                              Exhibit B
                  2:18-cv-02148-CSB-EIL # 21-2
                                     0'
                                     '
                                                         Page 33 of 45
                                                                               a
'   if
         .
               DETERMINATION OF POTENTIAL AIR EMISSIONS ASSOCIATED WITH THE
                     TAR GET TRUCK TERMINAL, OCONOMOWOC, WISCONSIN

                                                      Prepared by
                                            Tony E. Eggleston, Ph.D., C.E.P.
                                                Geraghty & Miller, Inc.

                      Activities relating to detennining the potential air emissions associated with the planned
             Target truck tenninal in Oconomowoc, Wisconsin included .reviewing the related effort
             conducted by the State of Wisconsin and an independent determination. This rqx>rt covers these
             activities.

                    The conclusion on the major/minor status of the facility is inaccurate due to a lack of
             thoroughness in the determination and the use of inaccurate assumptions. The mathematics
             involved in the calculations is correct. It is my assessment that the determination is inaccurate
             and should have been conducted in a more detailed and appropriate manner.

                    Several factors were overlooked or improperly accounted for in the DNR detennination
             dated March 18, 1993, including:

                            The number of automobiles is unrealistic (652) given the representation by Target
                            that 700 •run-time equivalent" employees will be hired and the anticipated mix
                            of part-time employees.

                            Automobile traffic associated with lunch breaks and business-related traffic was
                            not accounted for.

                            The assumed mileage for each automobile (15 miles, one-way) is unrealistic given
                            the location and existing labor base and demographics, and the potential for drop-
                            off traffic of local employees, requiring a round trip for both drop-off and pick-
                            up.

                            The assumed mileage for trucks (50 miles, one-way) is unrealistic given the
                            location of the stores, largely in other states. The driving distance to the
                            Wisconsin state line, on the average, clearly exceeds· 50 miles.

                            The number of truck trips is inconsistent with limits of the air pennit.

                           The average vehicle speed of 50 mph is unrealistically high.

                            The number of days of operation is overstated.

                           The operation of the yard trucks and on-site driving by employee vehicles and
                           arriving/departing semi-trucks was not accounted for in the DNR calculations.


                                                                                        EXHIBIT
                                                                                    Eggleston Aff't.
                                                                                    Exhibit C
                                             GERAGHTY & MlLLER. INC.
     2:18-cv-02148-CSB-EIL # 21-2          Page 34 of 45



              The combustion of fossil fuels for space heating/domestic use at the site was not
              factored in to the determination.

              Nitrogen oxides (NOJ were not evaluated at all in the major/minor determination.


       Emissions of carbon monoxide (CO) from the proposed facility have been calculated
using more realistic assumptions. The calculations are attached. Utilizing emission factors
developed with the M08ILE5v3 model, the calculations show 264 tons per year (tpy) of CO.
The added effects of on-site driving and use of yard trucks have been calculated and the effect
of use of natural gas for space heating has been estimated. These calculations are attached but
are not included in the 264 tpy value.

        In a~dition, calculation of NOlt emissions using the same mileage assumptions developed
for CO emissions, and emission factors developed by MOBILE5v3 was conducted. This resulted
in predicted emissions of 300 tpy NOlt but are not included in the 300 tpy value. Calculations
for the effect of yard diesel operation and space heating were also conducted. These calculations
are attached.

       The determinations described above were based upon more realistic but nonetheless
conservative projections relating to trip duration and profile, including:

              Evaluation of availability of warehouse workers in the vicinity of the facility.
              Projections by the Labor Market Analysis section of the Wisconsin Department
              of Industry, Labor and Human Relations (copies attached) indicate that inadequate
              qualified labor is available in the immediate vicinity of the Target Terminal site.
              The closest significant source will be the Milwaukee area. Thus, use of a one-
              way trip distance (average) of 25 miles is conservative (i.e. not likely to over
              predict emissions).

              Use of 652 vehicles per day is conservative, considering plans to hire 700 full-
              time equivalent employees, utilizing a high percentage of part-time employees.

              Use of a vehicle operating mode which assumed 36 percent of the vehicles began
              their trips from a cold start. Logically that number would be much higher. (Cars
              at the end of a shift would largely be cold starts, representing approximately half
              the trips. Trucks. after loading will be cold starts, per terms of the permit.)


              Average trip distances for trucks were based upon a distance of 65 miles to the
              Illinois border in route to the Chicago area; 120 miles to the Iowa border in route
              to or through Dubuque; 30 miles to the Milwaukee and Madison population
              centers; and 120 miles to various Wisconsin population centers north of the
              Target truck terminal. Assuming an even split of trips 30 miles and 120 miles
              in length would yield an average for them of 75 miles. U,.e distance of 65 miles
              to Illinois, being lower than this value., was thus selected as a conservative




                               GERAGHTY & MILLER. INC
                                    -_,',
             2:18-cv-02148-CSB-EIL # 21-2
                                    0   '
                                                      Page 35 of 45
                                                                           a
_,
_




                       average. It is ,also consistent with the stated purpose of the facility, servicing new
                       stores that are to be opened in the Metropolitan Chicago area during the next 18
                       to 24 months.

                       MOBILE5v3 modeling to determine emission factors was conducted for both
                       summer and winter operation of vehicles and the values av~raged in order to
                       further refine the emission factors. For summer operation a low volatility rating
                       for the fuel (known as Reid Vapor Pressure, or RVP) was utilized.

     Attached as Table 1 are the summarized calculations for air emissions associated with the Target
     truck terminal. Copies of the M0BILE5v3 outputs are also attached.




     projects\target\potenair.doc




                                            GERAGHTY & MILLER. INC.
.         2:18-cv-02148-CSB-EIL # 21-2             Page 36 of 45



    Table 1.         Projected Air Emissions - Target Corporation Truck Tenninal, Oconomowoc,
                     Wisconsin.



    See M0BILE5v3 output 7/15/93 for source of emission factors
               Emission factors are average of summer and winter factors at 45 mph

    LDGV/GT 1        Winter         Summer          Average
    co               14.89           9.31         12.1 gms/mile
    NOX               1.77           1.51         1.64 gms/mile

    HDDV2
    co                5.66            5.62        5.64 gms/mile
    NOX              12.73           12.18       12.46 gms/mile

    LDGV/GT- CO
              652 vehicles/day x 25 miles (one-way) x 2 trips/auto x 313 days/yr         =
              10,203,800 miles/yr x 12.1 gms/mile = 123,465,980 gms/yr
              + 907,185 gms/ton = 136.1 tons per year (CO)

    HDDV - CO
                     504 trucks/day x 65 miles (one-way) x 2 trips/truck x 313 days/yr   =
                     20,507,760 miles/yr x 5.64 gms/mile = 115,663,766.4 gms/yr
                     + 907,185 gms/ton = 127 .5 tons per year (CO)

                     Total CO    = 264 tons/yr
    LDGV /GT 1   -   NOX
                     10,203,800 miles/yr x 1.64 gms/mile - 16,734,232 gms/yr
                      + 907,185 gms/ton = 18.4 tons per year (NOJ

    HDDV2 - NOX
                     20,507,760 miles/yr x 12.46 gms = 255,526,689.6 gms/yr
                     + 907,185 gms/ton = 281.7 tons/yr (NOJ

                     Total NOx   = 300 tons/yr



           Light duty gasoline vehicle/light truck
    2
           Heavy duty diesel vehicle




                                       GERAGHTY & MILLER. INC.
                     2:18-cv-02148-CSB-EIL # 21-2        Page 37 of 45
           .                          0-
.,   ~:7   •

               Table 1 (Cont.).     Projected Air Emissions - Target Corporation Truck Terminal,
                                    Oconomowoc, Wisconsin.



               Note: On-site operation was not accounted for in previous determination. To accommodate for
                     this exclusion:

               For 4 Yard HDDV - Assume:
                            20 hrs/day
                            3 mph average speed (equivalent to idle)
                            20,000 miles on truck (app 1 yr usage)
               Per AP-42, Vol II, Table L7.3
                            Hot stabilized idle emissions (idle = 3 mph average speed)
                            =      ZML + (DR x M)
                            = (Zero mile level) + (Deterioration Rate [gms/hr/lOk mi] x Mileage [10,000]
                           40.2 + (0.60/10,000 x 20,000 miles) = 41.4 gms/hr (CO)
                            41.4 gms/hr x 4 trucks x 20 hrs/day x 313 days/yr = 1,036,656 gms/yr
                            + 907,185 gms/ton = 1.14 tons/yr (CO)

                             For NOx (0 Deterioration Rate) 13.2 gms/hr
                             Similarly = 0.36 tons/yr (NOx)

               For Site Driving by Cars and Trucks:
               Assume:       652 cars/day
                             500 trucks/day (D&M/TES used 740 trucks)
                             Average site distance for trucks 3 miles (from D&M/TES report)
                             Average site distance for cars 0.9 miles (from D&M/TES report)
                             Idle emissions CO (Table 1.1.3, AP-42, Vol. II) 1989 model car w/50k mi 48.41
                             gms/hr, for NOx 1.64 gms/hr
               For Cars:
                             652 cars/day x 2 trips x 0.9 miles/trip + 3 miles/hr x 48.41 gms/hr =
                             18,938 gms/day x 313 days/yr = 5,927,591 gms/yr
                              + 907,185 gms/ton = 6.5 tons/yr - cars (CO)
                             Similarly 0.2 tons/yr (NOJ
               For Trucks:
                             500 trucks x 2 trips x 3 miles + 3 miles/hr x
                             41.4 gms/hr x 313 days/yr + 907,185 gms/ton =
                              14.3 tons/yr (CO)
                             Similarly 4.6 tons/yr (NOx)

               TOTALS FOR SITE OPERATION:
                         CO 21.9 tons/yr
                         N01. 5.2 tons/yr




                                             GERAGHTY & MlLLER. INC.
                          2:18-cv-02148-CSB-EIL # 21-2           Page 38 of 45


,   i!;t   •


               Table 1 (Cont.).               Projected Air Emissions - Target Corporation Truck Terminal,
                                              Oconomowoc, Wisconsin.



               Gas for Heating

               Assume:             1.1 million sq. ft.
                                   145 x 106 cubic feet natural gas per year (based upon standard HVAC calculations
                                   for S.E. Wisconsin as provided by H. Stanford, P.E., Stanford White
                                   Associates).
                                   From AP-42, Vol. 1 - Natural Gas Emission Factor =
                                   27 lb/106 fl for CO and 17 lb/106 fl for NOll for commercial boiler with low NOll
                                   burners

                                   145 x 106 £3/yr x 27 lb C0/1<>6 fl = 1.9 tons per year (2.6 tons per year*)
                                   145 x 106 £3/yr x 17 lb N0/106 f3 = 1.23 tons per year (1.7 tons per year*)




               *         Emission rate after expansion of facility to 1.5 million square feet.

               projects\target\projair. tbl




                                                     GERAGHTY & MlLLER. INC.
            ".         2:18-cv-02148-CSB-EIL # 21-2         Page 39 of 45
                I




·~   {'I    •

           TAR.GIT DISTRIBUTION C!NTBR • IMPLOYB! PAR.KING 1994, WINTBR DAY                      MOBILB!v3

           I/M program selected:

                    Start year (January 1):                   1984
                    Pre•1981 MYR stringency rate:              20t
                    First medel year cevered:                 1980
                    Last model year covered:                  1994
                    Waiver rate (pre-1981):                   10.t
                    Waiver rate (1981 and newer):              9.t
                    Compliance Rate:                          94.t
                    Inspectien type:                          Centralized
                    Inspection frequency                      Annual
                    VeM.ele types covered:                    LDGV - Yes
                                                             WGTl • Yes
                                                             WGT2 •  Yes
                                                              RDGV - No
                    1981   &   later MYR test type:           Idle

           Southeast.em WI
                                Minimwu Temp: 4' . (F)    Maximwu Temp : 5 8 . (P)
                                Peried 1 RVP: 13.5        Pericd 2 RVP: 13.5 Pericd 2 Yr: 2020
           wvoc     KC emission factors include evaporative HC emission factors.


           !mission factors are as of Jan. 1st of the indicated calendar year.

           Cal • Ye ai· : 1994       Region: Lew                   Altitude:        500. Pt.
                                I/M Program: Yes              Ambient Temp:          54,1 / 54.1 / 54.1 P
                         Anti-tam. Program: Ne               Operating M~:           36.5 / 4.1 / 36.5
                          Retcrmulated Gas: Ne
            Ether Bl.end Market Share: 0.035               Alcohol Blend Market Share: 0.129
            Bther Blend Oxygen Ccntent: 0.027              Alcehel Blend Oxygen Content: 0.031
                                                           Alcehel Blend RVP Waiver: Yes

           Veh. Type:          ~      ~       ~       ~    HCGV      ~      LDDT      mmY    ~      AU veh
           Veh. Spd.:          45.0    45.0   4!.0          45.0     45.0   4!.0      45.0   45.0
            VMT Mix:       0.90               0.000        0.000   0.000    0.000    0.000 0.000

           Ccmpcsit~ !mission Factcrs (13m/Mile)
           voe     HC: 2.10    1,90 2.38 1.90     4,95               0.40   0.54      1.21   2,49    2.08
           Bxhst HC: 1.21      0.88 1.02 0.88     1.24               0.40   O.S4      1.21   1.50    1.18
           Bvap. HC: 0.39      0.45 0." 0.45      2.74                                       0.83    0.39
           Refuel He: 0.23     0.30 0,30 0.30     0,50                                               0.23
           Runing HC: 0.17     0.17  0.23  0.17   0.39                                               0.17
           Rsting HC: 0.10     0.10 0.10 0.10     0.09                                       0.16    0.10
           lxhst CO: 15.49     9.46 o.oo o.oo     o.oo               o.oo   o.oo      o.oo o.oo     14,89
           Bxhst NO>:: 1.81    1.34 o.oo 0.00     0.00               0.00   0.00      o.oo o.oo      1.77
           •
           Kot Stabilized Idle !mission Pactors (Gm/Hr)
           VOCid HC: 53 .31   !!.94 o.oo 0.00     0.00               0.00   0.00      0.00   0.00 53.57
             Idle C'0:556.26 624. 86 0.00 o.oo    0.00               o.oo   o.oo      0.00   0.00 Hl.12
             Idle NOX: 3,75    4,24 o.oo o.oo     o.oo               o.oo   o.oo      o.oo   o.oo 3.80
                      2:18-cv-02148-CSB-EIL # 21-2                   Page 40 of 45
        "    '


...   " • TAR.GIT Dl:STR.IBOTION CBNTIR. • TR.t7CK PARXIJG 1994, WINTBR. DAY                                    MOBILB5v3

            I/M progi:am aelected:

                   Start: year (January          1) :                  1984
                   Pre-1981 MYR stringency rate:                        20\'
                   First model year covered:                           1980
                   Last model year covered:                            1994
                   Waiver rate (pre-1981):                             10.,
                   Waiver rate (-1981 and newer):                       9.t
                   Compliance Rate:                                    94.\'
                   Inspection type:                                    Centralized
                   Inspection frequency                                Annual
                   Vehi~le types covered:                              LDGV - Yes
                                                                      LJ:>GTl • Yes
                                                                      LJ:>GTl · Yes
                                                                       HDGV - No
                   1981   &   later MYR test type:                     Idle

            Southeast.em WI
                                       Minimum Temp: 42.       (P)      Maximum Temp: S8.        (P)
                                       Period 1 RVP: 13.5               Period l RVP: 13.S Period 2 Yr: 2020
            voe HC en\ission factors include evaporative HC emission factors.



            Bmission factors are as of Jan. 1st of the indicated calendar year.
            Cal. Year: 1994         R.egion: Low          Altitude: SOO. Pt.
                                         !/M    Program: Yes                Ambient Temp:       54.1 j 54.1 / 54,1 P
                                Anti•tam. Program: No                  Operating Mode:          36.S /     4.1 / .36.S
                                 R.efonm.ilated Gas: No
             Ether Blend. Market Share: 0.035                         Alcohol Blend Market Share: 0.129
             Bther Blend Oxygen Content: 0.027                        Alcohol Blend Oxygen Content: 0.031
                                                                      Alcohol Blend RVP Waiver: Yes

            Veh. Type:        LJ:>GV    LDGTl     LDGTl   ~          ~       ~        .Y2l2I             MC
            Veh. Spd.:        4S.O       4S.O      45.0           4!.0 4S.O           45.0               45.0
             VMT   Mix:       0,000     0.000     0.000          0.000 0.000         0.000             0.000

            Composite Smission Factors (Gm/Mile)
            voe      HC:      2.14       1,93      2.43   o.oo       s.o5     o.40    0.54      1.21     2.49     1.21
            Bxhst CO:         0.00       0.00      0.00   0.00       0.00    0.00     0.00      5.66     0.00     !.66
            Bxhst NOX:        0.00       0.00      0.00   0.00       0.00    0.00     0.00     12.73     o.oo    12.73

            Hot Stabilized Idle Bmiasion Factors (Gm/Er)
            VOCid He:': 0.00   0.00   0.00 0.00 0.00 0.00                             0.00     16.99     0.00    16.99
             Idle (X);        0.00       0,00      0.00   0.00       0.00    0.00     o.oo     50,71     0.00    50.71
             Idle~:           0.00       0.00      0.00   0.00       0.00    0.00     0.00     19.38     0.00    19.38
              2:18-cv-02148-CSB-EIL # 21-2         Page 41 of 45
•
    TAR.GIT DISTR.ISUTIOH CBN'TBR • TaOCE PA1UtING 1994, St!MMBR DAY                       MOBildS!vl
    I/M prog2.-am selected:

            Start year (January 1):                   1984
            Pre-1981 MYR. stringency rate:             20\'
            First model year covered:                 1980
            Last model year covered:                  1994
            Waiver rate (pre-1981):                   10.t
            Waiver rate (1981 and newer):              9.t
            Compliance Rate:                          94.t
            Inspection type:                          Centralized
            Inspection frequency                      Annual
            Vehicle types covered:                    LDGV - Yes
                                                     LDGTl • Yea
                                                     LDGT2 • Yea
                                                      HDGV • No
            1981, later MYR. test type:               Idle

    Southeast.em. WI
                      Minimw'II Temp: 70. (P)     Maxi.mwu Temp: BS. (P)
                      Period 1 RVP: 9.0           Period 2 RVP: 9.0 Period 2 Yr: 2020
    voe HC emission factors include evaporative RC emission factors.

    Bm.ission factors are as of July       1st of the indicated calendar year.
    Cal. YeaJ~: 1994          Region:      Low           Altitude: 500. Pt.
                         I/M Program:      Yee       Ambient Tefti>: 81.8 / 81.8 / 81.8 F
                  Anti-tam. Program:       No      Operating Mode:   36.5 I 4,1 / 36.5
                   Reformulated Gas:       No

    Veh. Type:
    Veh. Spd.:
                    ~
                     45.0
                            ~       ~
                             45.0 45.0
                                            Lm     ~
                                                    4S.O
                                                              LODV
                                                            45.0
                                                                      ~
                                                                      45.0     ~          I!!: All~
                                                                                         4S.O
     VMT Mix:       0.000   0.000 0.000            0.000   0.000     0.000              0.000

    Compositti !mission Factors (Gm/Mile)
    voe      HC:     1.60    1.52   1.92   0.00    4.01       0.40    0.54      1.20    3.29    1.20
    BXhst    (X>:    o.oo    o.oo o.oo     0.00    o.oo       o.oo    o.oo      5,62    0,00    5,62
    Bxhet NOX:       0.00    0.00   0.00   0.00    0.00       0.00    0.00     12.18    0.00   12.18

    Hot StabHized Idle Bmission Pactors (Gm/Hr)
    VOCid HC: 0.00     0.00 0.00 0.00     0.00                0.00    0.00     16 .91   0.00   16.91
     Idle    CO:    0.00     0.00   0.00   0.00    0.00       0.00    0.00     50.62    0.00   S0.6l
     Idle NOX:       o.oo    0.00   o.oo   0.00    o.oo       0.00   · 0. 00   18,71    0.00   18,71
                .
C   '   ''   it :
                                       0
                       2:18-cv-02148-CSB-EIL # 21-2        Page 42 of 45


             .. TAR.GIT Dl:ST9.1Bt1TIOH CBNTIR • BMPLOYIB PA.RltIW 1994, SOMMBR. DAX,                   M0BILB!v3

               I/M program ••lected:

                     Stai't year (January 1);                 1984
                     Pre-1981 MYJl stringency rate:            20t
                     Pint model year covered:                 1980
                     Last model year covered:                 1994
                     Waiver rate (pre·1981):                  10.t
                     Waiver rate (1981 and newer):             9.t
                     Compliance Rate:                         94.,
                     Inspection type:                          Centralized
                     Inspection freq1.1ency                    Annual
                     Vehicle types covered:                    LDGV - Yes
                                                             t.DGn • Yes
                                                             t.DGTl • Yea
                                                               HDGV - No
                     1981 k later MYR test type:               Idle

              Southeast.em   WI
                             Minimum Temp: 10. (P)  Maximum 'l'emp: es. (P)
                             Period 1 R.W: 9.0      Period l It.VP: 9.0 Period 2 Yr: 2020
              voe   HC endssion factors include evaporative HC emission factors.


              !mission factors are as of July 1st of the indicated calendar year.

              Cal. Year: 1994            R.egicn:   Low           Altitude:             500. Pt.
                                    I/M Program:    Yes      Ambient TeJTq?:             81.8 / 81,8 / 81,8 P
                             Anti-tam. Program:     No      Operating Mede :             36.5 /    4.1 / 36.5
                              R.eformulated Gas:    No

             Veh. Type:     ~      ~       LDGTl     ~     ~         ~         LODT       ~         ~     All Veh
             Vah. Spd.:     45.0    45.0    4!.0           45.0      4!.0      45.0        45.0    45.0
                VMT Mix:                   0.000           0.000   0.000      0,000       0.000 0.000

             ·Composit~ Bmisaion   Factors (Gm/Mile)
              voe HC: 1.57          1.50 1.89 1.50         3.95      0,40      0.54       1.20     3.29     1·.57
              J!ixhBt HC: 0.15      0.59 0 .68 0.59        1.09      0.40      0.54        1.20    1.16     0.74
              Bvap. HC: 0.24        0.28   0.51     0.28   1.88                                    1.80     0.24
              Refuel HC: 0,19       0.25    0.25    0.25   0.41                                             0,19
              R.un.ing HC : 0.18    0.18    0.24    0.18   0.39                                             0.18
              Rating HC: 0.22       0.20   0.21     0.20   0.18                                    0.33     0.22
              Bxhet CO: 9,63        6.47   0.00     o.oo   o.oo      o.oo      o.oo        o.oo o.oo        9,31
              J!ixhst NO>:: 1.55    1.15   0.00     0.00   o.oo      0. 00'    0.00        0.00    0.00     1.51

             Kot StabHized Idle Rm.ission Pactors (Gm/Hr)
             VOCld HC: 33 .08 36.00 0.00 0 .00 · 0.00                0.00       0.00      0.00     0.00 33.37
              Idle C0:350.73 419.34 0.00 0.00       0.00             0.00     . 0. 00     0.00     0.00 357.!9
              Idle MOX: 3,12    3.67 o.oo o.oo      o.oo             o.oo      o.oo       o.oo     o.oo 3.17
             --------·-------------------------------------- ,------------------
•
Q      ••
                   _07-12-1993            12:59PM
            (~O/s,· 2:18-cv-02148-CSB-EIL # 21-2 Page 43 of 45a Wisc Enu 1ronmenta.l Decade



            C@0000~$(1)@[ro@~ OOC ~ /!F;J ~ [t;J@!Jl~ lro®WJ I M - - - -.....ST_A_T__
                                                                                   E o__F...;.w...
                                                                                                                a         608 251 1655


                                                                                               1sc;;.;;;;.o.;.;.;:Ns:;.;.;.;1N;.....
                                                                                                                                                              P.03



:lit        .••.   -;.




                                                                                                    Fil~ Raf:




            From:




                           P~            i"(A.)'              -C-bt,~e,.j;i:' l   *4,\   ~   KIA~he.-t-         d ,\--   .J..   0   b   <,;4H'f/ (.'C..('.-   Aft~=
       ·-···- C-.(l\l\.K                -~·~··-crt...,.~..,.. t.-d . el-~                w~~ t:--kt\4..'$..f:        We,rokJZ.t,.1          f"S,.    -~s      ~l}D{(JS.

                         tv1.   j   l   (Cl tl   (>,.kt-t..

                         0   '2.. (l a,...\.c..(.- C:-
                                                                      lr


                         w tA,.S. CA.1. k'i, \.o"'                    '<

                         w(X..l,,(. kt,.~ A.a                           u
                                                                                         7~7
'   '   ,   ..   07-12-1993           12:59PM          Environmental Decade
                            2:18-cv-02148-CSB-EIL # 21-2         Page 44 of 45
                                                                                  a   608 251 1655

                                                                                             JOBS.EMPLOYMENT AND
                                                                                                                     P.02


                                                                                             .,.......... .,..........
                                                                                             TRA.l~IMC llltVICU UJ VISlON

                                                                                             111 Jlol'lhParurDriwe
                                                                                             .,•...,nae. WJ ~w,
                                                                                             Te..,.._: CIOl>711-'000
                                                                                              f'el:       CIOl>161.t009
                                                             State of Wilconsln
                                            Department of Industry. Labor and Human Relations
                                                                           •
                                                                                                      CLAUDE J. MILLER
                                                                                                      u.1·01. MAJtlCET ANAL'YS'

                                                                                              ltate of Wiaoon111,
                                                                                             Dlpat1ft\eft1 of tnduat,y,
                                                                                            I.IIIOt arid Humat1 Aalatlon&

                                                                                           211 Nonh Pam, Drmt
                                                                                          P.O. loa 1'19
                                                                                        ...nes'fllle, WI 53$17
            TO: Sam Gieyren                                                            Telephone:lla8)·7S8•6006


            FROM: Claude Killer ~ - J - ' 1 3 ·


            Per your request the number of applicants coded as warehouse workers
            in Dodge and Jefferson Counties are:
            Dodge Co--25
            Jefferson co--24


            Please feel free to contact me if you need additional information •




             .IIICtt .,,. •.., ...... - ·
                                                                                                           P.01



• ' .' Q                         C)
                 2:18-cv-02148-CSB-EIL # 21-2      Page 45 of 45
                                                                                        JOU~, •:Ml'U)YMt:NT ANU
                                                                                        TRAINING Sl':ltVICES Jl1V1SI<
                                                                                        ttacine Joh Service
                                                                                        4 l 1 · 1~ Slrc~l
                                                                                        Racine, WI 53403
                                                                                        <414163G.:lS77

                                               State or Wisconsin
                              Department of Industry, Laba1· and Human Relations




           July 13, 1993

           Wisconsin Environmental Decade
           Sam Gieryn
           1001 East ·Keefe Avenue
           Milwaukee, WI 53212
                          '


           Dear Sam:
           At you request I have checked the availability of w~rehouse
           applicants· registered with Job Service for ·the g~ographic · ,·ea of
           Racine and Kenosha Counties. The database. was m~tchtvi us tug the
           three digi.t Dictionary of Occupational Tities co~e number 922 as
           the search'criterion. In Kenosha there were 136 applicants and in
           Racine th~re were 298 applicants.       If you have any further
           questions teel free to call me at (414) 638-7213.
           Sincerely,



           Mark E. Mundl
           Labor Market Analyst


           cc:     file                                                                           ,.,, ,
                                                                                                  )--



                                                     7~·:       e,   II   (/µ,, ,r_L,
                                                    F((;"/1;1:
